DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 11 are pending.
Claim 12 is cancelled.
Claims 2 – 8, 10 and 11 are objected.
Claims 1 – 11 are rejected. 
Specification
The disclosure is objected to because of the following informalities: on page 4 at line 5, the term “ration” should be “ratio”.  
Appropriate correction is required.
Claim Objections
Independent claims 1 and 9 correctly begin with the article “A” or “An”.  However, dependent claims 2 – 8, 10 and 11 are objected to because they begin with the article “A” or “An”.  Claims 2- 8, 10 and 11 should begin with the article “The”.
Appropriate correction is required.
Duplicate Claims Warning
Applicant is advised that should claim 3 is be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "(e.g. 2,6-lutidine)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Both claims 3 and 8 refer to the following process: “wherein chloroform 1,3-dihydroxyacetone is reacted with oleoyl chloride in the presence of pyridine or pyridine derivatives at temperatures ranging from 0°C to 25°C”.  However, there is no reference 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Lirong et al. (CN 103952448 (A))(Lirong) or Wang et al. (Biotechnol Lett., 2015, vol. 37, no. 3).
The rejected claims cover, inter alia, a 1,3-olein-2-palmitin ingredient comprising a palmitic acid content as sn-2 position higher greater than 70% of total palmitic content and by a ratio of 1,3-olein-2-palmitin to 3-(palmitoyloxy)-1,2-propanediyl (9Z,9'Z)bis(-9-octadecenoate), and/or 1-(palmitoyloxy)-2,3-propanediyl (9Z,9'Z)bis(-9-octadecenoate) equal or higher than 90:10.
Dependent claim 10 further limits the palmitic acid content at the sn-2 position to equal or greater than 75%.  Dependent claim 11 further limits the weight ratio of 1,3-olein-2-palmitin to 3-(palmitoyloxy)-1,2-propanediyl (9Z,9'Z)bis(-9-octadecenoate), and/or 1-(palmitoyloxy)-2,3-propanediyl (9Z,9'Z)bis(-9-octadecenoate) as equal or greater than 9:8.
However, Example 1 of Lirong discloses a refined 1,3-olein-2-palmitin (OPO) ingredient containing 96% OPO. Thus, Lirong discloses an OPO ingredient wherein 
Further, Wang also discloses a purified OPO ingredient, wherein said ingredient contains >98% OPO, i.e. has an OPO to POO and/or OOP weight ratio higher than 98:2. (abstract; p.695 col.1 “Synthesis of OPO”).   Additionally, Wang   discloses that in   said ingredient, the palmitic acid content in sn-2 position is 98.7 + 1.6%. D2 (p.695 col.1 “Synthesis of OPO”)
The prior art of Lirong and Wang disclose 1,3-olein-2-palmitin that is indistinguishable from the 1,3-olein-2-palmitin of claims 9 - 12. 
The difference between Lirong and Wang and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  However, based on the above, Lirong and Wang teach the elements of the claimed invention with . 
Claim Rejections - 35 USC § 103
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Lirong et al. (CN 103952448 (A))(English translation) (Lirong), in view of Obika et al. (Biooganic & Medicinal Chemistry, 2001, vol. 9, no. 2), in view of Bentley, et al. (J. Organic Chem., 1970, vol. 35, no. 6), in view of Morrisette et al. (Lipids, Springer-Verlag, Berlin/Heidelberg, 1974, vol. 9, no.9).
The rejected claim covers, inter alia, a process for the preparation of a l,3-olein-2-palmitin ingredient comprising the steps of subjecting 2-oxopropane-1,3-diyl dioleate to a reduction reaction in a solvent system comprising tetrahydrofurane and in the presence of sodium borohydride to yield 2-hydroxypropane-1,3-diyl dioleate; and reacting 2-hydroxypropane-1,3-diyl dioleate with palmitoyl chloride to yield 1,3-olein-2-palmitin.
Dependent claims 2 – 8 further the reaction.
However, Lirong discloses a process for the preparation of an OPO ingredient. (Example 1 & para. [0033] – [0039]).  The process comprising a step
of reacting 2-hydroxypropane-1,3-diyl dioleate with palmitoyl chloride to yield 1,3-olein-2-palmitin (OPO).  Specifically, the invention discloses a method for directional preparation of 1,3-dioleic acid-2-palmitate triglyceride using an enzyme-chemical method, which comprises the following steps: (1)add oleic acid and glycerin with a molar ratio of 2.0 to 2.2:1 to the reactor, heat to 35°C to 65°C under stirring, add lipase, and  (2) mix the 1,3-dioleic acid diglyceride, triethylamine and solvent obtained in step (1), stir and cool to 0-6°C, then add palmitic acid or palmitic acid derivatives, and after the reaction is kept for 1 to 5 hours, After warming to room temperature, continue the reaction until the conversion rate of 1,3-diole acid diglyceride is >97%, and then filter, wash, and dry to obtain the crude product of 1,3-diole acid-2-palmitate triglyceride;  The molar ratio of said triethylamine to 1,3-dioleic acid diglyceride is 1 to 2:1; The molar ratio of palmitic acid or palmitic acid derivative to 1,3-dioleic acid diglyceride is 1 to 1.5:1;p and (3) the crude product obtained in step (2) is subjected to molecular distillation to obtain the 1,3-dioleic acid-2-palmitic acid triglyceride.
The difference between the instantly claimed invention and Lirong is as follows: 2-hydroxypropane-1,3-diyl dioleate is obtained by enzymatic esterification; 2-oxopropane-1,3-diyl dioleate is prepared by the reaction of 1,3-dihydroxyacetnone with oleic acid or oleoyl chloride; the reduction reaction is carried out under anhydrous conditions in a solvent system comprised of tetrahydrofurane; the reduction is performed at a condition lower than 25°C and the tetrahydrofurane in the solvent system is partially removed and replaced with a solvent which is not miscible with water.
However, with regard to 2-hydroxypropane-1,3-diyl dioleate is obtained by enzymatic esterification, the Examiner turns to the general teaching of Lirong in combination with Obika, Bentley and Morrisette.  Lirong already solve the problem of providing a process for the preparation of a high purity OPO ingredient, the problem to be solved by the present application must be reformulated as providing an 
Additionally, Obika, Bentley and Morrisette related to processes for the preparation of symmetrical d- and tri-glycerides and would be prior art that a skilled person would consult, with aiming to solve the problem.  
Obika discloses a process for producing 2-hydroxypropane-1,3-diyl dioleate according to step b of present claim 1. (p.245 col.2 “Results and Discussion - p.246 col.1-2; Scheme 1; p.249 col.1 para. 2; p.249 col.2 para. 2).  Also, Obika cross­ references Bentley and Morrisett as relevant prior art literature for the same process step. (p.246 col.1; p.249 para. 2).  Bentley, also discloses process step b of present claim 1 (p.2082 col.2  para. 5), while Morrisett discloses a similar process for reducing 1,3 distearoxyacetone in a solvent consisting of THF (anhydrous conditions), to yield 1,3-distearoylglycerol (p.727 col.1 para. 1,1-23).
Furthermore, Obika (p.246 sentence linking col.1-2), Bentley (p.2082 col.2 para. 1 & para. 5) and Morrisett  (p.727 col.1 1.20-23) teach that the use of the claimed reduction reaction to produce 2- hydroxypropane-1,3-diyl-dioleate (or the equivalent -distearate in Morrisett) does not lead to the formation of any asymmetrical 1,2-isomers.  As such, in the instantly claimed invention, the step of subjecting 2-oxopropane-1,3-diyl dioleate to a reduction reaction in a solvent system comprising tetrahydrofurane and in the presence of sodium borohydride to yield 2-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to, in light of the being able to achieve the same results, an OPO, to apply the reduction reaction according to Obika, Bentley and Morrisette, with corresponding effect, to the know process of Lirong thereby arriving at the process of claim 1.
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding 2-oxopropane-1,3-diyl dioleate is prepared by the reaction of 1,3-dihydroxyacetnone with oleic acid or oleoyl chloride, the Examiner turns to the teaching of Obika.  In the prior art of Obika dihydroxyacetone was coupled with oleic acid.  (p. 246 col. 1 para. 1 & p. 249 col. 1, para. 1).  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the reduction reaction is carried out under anhydrous conditions in a solvent system comprised of tetrahydrofurane, or tetrahydrofurane/MeOH or are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the reduction is performed at a condition lower than 25°C, the Examiner turns to the teaching of Bentley.  In the prior art of Bentley the reaction solution was chilled to 5°.  This limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the tetrahydrofurane in the solvent system is partially removed and replaced with a solvent which is not miscible with water, the Examiner turns to the teaching of Obika.  The prior art of Obika discloses the process wherein chloroform is used.  These limitations are deemed to be obvious absent a showing of unexpected results.  
(In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 8,153,407 (Schweitzer et al.); U.S. 6,297,279 (Wang et al.); U.S. 6,090,598 (Yamaguchi et al.) and U.S. 6,034,130 (Wang et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622